UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7537


NIJEL RAMSEY LEE, a/k/a Nijel Ramsey Lee Bey,

                     Plaintiff – Appellant,

              v.

FRANK L. PERRY; NORA HUNT; CAPTAIN MELISSA EVANS;
LIEUTENANT CANADY; JASON NICHOLSON; JAMES SPILLMAN; D.
MCCOY; C/O FOWLER; JOHN DOE, Correctional Officer; PAMELA J.
LOCKLEAR; MONICA BOND; KEVIN GRAVES; REGINALD MEWBORN,

                     Defendants – Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-ct-03379-D)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nijel Ramsey Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nijel Ramsey Lee appeals the district court’s orders dismissing without prejudice

his 42 U.S.C. § 1983 complaint and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Lee v. Perry, No. 5:20-ct-03379-D (E.D.N.C. June 15, 2021 &

Oct. 12, 2021). Lee’s motion for appointment of counsel is denied. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2